Order entered February 7, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01162-CR

                           JOHANAN JOHN FOLSOM, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-58786-P

                                            ORDER
       The Court REINSTATES the appeal.

       On January 8, 2013, we ordered the trial court to make findings regarding whether court

reporter Yolanda Atkins could produce her portion of the reporter’s record. We ADOPT the

findings that: (1) Ms. Atkins testified she recorded the first half of the suppression hearing;

(2) her stenographic equipment was stolen from her vehicle and the transcription is irretrievably

lost; (3) appellant is not a fault for the loss of the record; and (4) the parties cannot agree on a

substituted record.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

                                                       /s/    DAVID W. EVANS
                                                             JUSTICE